 1
       Christopher A. Wright, ABA No. 1301001
 2     CARNEY BADLEY SPELLMAN, P.S.
       701 Fifth Avenue, Suite 3600
 3
       Seattle, WA 98104-7010
 4     (206) 622-8020
       (206) 467-8215 (Facsimile)
 5     Attorneys for Plaintiff MacDonald Miller
       Facility Solutions, Inc.
 6

 7

 8

 9

10                               UNITED STATES DISTRICT COURT
11                         FOR THE DISTRICT OF ALASKA AT ANCHORAGE

12     MACDONALD-MILLER FACILITY
       SOLUTIONS, INC., a Washington
13     Corporation,                                    COMPLAINT FOR BREACH OF
14                           Plaintiff,                CONTRACT AND VIOLATION OF
                                                       ALASKA’S DISHONORED CHECK
                      v.
15                                                     STATUTE
       MARSH CREEK, LLC, an Alaska Limited
16     Liability Company, KAKTOVIK                     (AS § 09.68.115)
       TELECOM, LLC, an Alaska Limited
17
       Liability Company, and KAKTOVIK
18     TELECOM, LLC, an Alaska Limited
       Liability Company d/b/a MARSH CREEK,
19     LLC an Alaska Limited Liability Company,
                                                       Case No.:
20                           Defendants.

21            COMES NOW Plaintiff, MacDonald-Miller Facility Solutions, Inc. (“MMFS”), by and

22    through its counsel at Carney Badley Spellman, states, alleges and avers as follows:

23                         JURISDICTIONAL STATEMENT AND PARTIES

24            1.       This Court has jurisdiction pursuant to 28 U.S.C. §1332, because under the

25    contract at issue entered into between MMFS and Marsh Creek, LLC (“Marsh”) MMFS is owed

26


     COMPLAINT FOR BREACH OF CONTRACT AND VIOLATION                CARNEY BADLEY SPELLMAN, P.S.
     OF ALASKA’S DISHONORED CHECK STATUTE – 1                           701 Fifth Avenue, Suite 3600
                                                                          Seattle, WA 98104-7010
     MAC029-0066 5753051                                                       (206) 622-8020
                Case 3:19-cv-00143-JWS Document 1 Filed 05/21/19 Page 1 of 5
 1
      a principal subcontract balance of $91,947.00, resulting in the amount in controversy exceeding
 2
      $75,000.00, exclusive of interest and costs, and diversity exists among the parties.
 3
              2.       MMFS is a Washington corporation and a licensed registered contractor, with
 4
      its principle place of business in King County, Washington.
 5
              3.       Marsh is an Alaska limited liability company, with is principle place of business
 6
      located in Anchorage County, Alaska.
 7
              4.       On information and belief, Marsh’s two members are at all times mentioned
 8
      herein were, residents of the State of Alaska.
 9
              5.       Majority member Kaktovik Inupiat Corp., is an Alaska corporation, with its
10
      principle place of business in Kaktovik, Alaska.
11
              6.       Minority member SolstenXP, Inc. is an Alaska corporation, with its principle
12
      place of business in Anchorage, Alaska.
13
              7.       Kaktovik Telecom, LLC (“Kaktovik”) is an Alaska limited liability company,
14
      with is principle place of business in Anchorage, Alaska.
15
              8.       The sole member of Kaktovik Telecom, LLC is Kaktovik Holdings, LLC, an
16
      Alaska limited liability company.
17
              9.       The sole member of Kaktovik Holdings, LLC is Kaktovik Inupiat Corporation,
18
      an Alaska corporation.
19
              10.      On information and belief, Kaktovik may have been doing business as Marsh at
20
      all relevant times herein, as evidenced by Kaktovik remitting payment for debts due and owed
21
      by Marsh pursuant to the contract at issue.
22
              11.      This Court has personal jurisdiction over Marsh, because it, and its two
23
      members, are residents of the State of Alaska.
24
              12.      This Court has personal jurisdiction over Kaktovik, because it, and its sole
25
      member, are residents of the State of Alaska.
26


     COMPLAINT FOR BREACH OF CONTRACT AND VIOLATION                 CARNEY BADLEY SPELLMAN, P.S.
     OF ALASKA’S DISHONORED CHECK STATUTE – 2                              701 Fifth Avenue, Suite 3600
                                                                             Seattle, WA 98104-7010
     MAC029-0066 5753051                                                          (206) 622-8020
                Case 3:19-cv-00143-JWS Document 1 Filed 05/21/19 Page 2 of 5
 1
              13.      This Court has supplemental jurisdiction over the claim asserted herein in Count
 2
      II arising under the laws of the State of Alaska under 28 U.S.C. § 1367(b), as the claim forms
 3
      part of the same case or controversy.
 4
              14.      Venue is proper in this Court pursuant to 28 U.S.C. §1391, sub-sections (a)(1)
 5
      and (b)(1), because this Court sits in the judicial district in which Marsh resides.
 6
                                                   FACTS
 7
              15.      On August 17, 2017, MMFS and Marsh entered into a written construction
 8
      subcontract (the “Subcontract”) for certain improvements to the HooDoo Ski Area located in
 9
      or about Sisters, Oregon (the “Project”). A copy of the Subcontract is attached as Exhibit A
10
      and made a part of this Complaint.
11
              16.      Pursuant to the Subcontract, MMFS provided labor, equipment and materials for
12
      the Project, and invoiced Marsh for the work MMFS performed.
13
              17.      MMFS fully complied with all of its duties and obligations under the
14
      Subcontract.
15
              18.      Marsh failed to remit payment to MMFS of $91,947.00 representing the
16
      principal balance under the Subcontract when it became due and owed.
17
              19.      On January 16, 2019, MMFS, by and through its attorneys, demanded payment
18
      of the outstanding principal balance of $91,947.00, interest accrued on the outstanding principal
19
      balance calculated at a rate of 12% per anum, and attorney’s fees incurred to enforce the
20
      payment terms of the Subcontract in the total amount of $96,192.59. A copy of MMFS’s
21
      January 16, 2019 demand letter is attached as Exhibit B and made a part of this Complaint.
22
              20.      Marsh admitted that it owed MMFS the principle balance under the Subcontract,
23
      and Marsh – on information and belief, by and through Kaktovik as the payor – remitted a
24
      check, Check No. 10264, in the amount of $91,947.00, exclusive of the interest accrued and
25
      attorney’s fees. A copy of Check No. 10264 (the “Check”) is attached as Exhibit C and made
26
      a part of this Complaint.

     COMPLAINT FOR BREACH OF CONTRACT AND VIOLATION                 CARNEY BADLEY SPELLMAN, P.S.
     OF ALASKA’S DISHONORED CHECK STATUTE – 3                              701 Fifth Avenue, Suite 3600
                                                                             Seattle, WA 98104-7010
     MAC029-0066 5753051                                                          (206) 622-8020
                Case 3:19-cv-00143-JWS Document 1 Filed 05/21/19 Page 3 of 5
 1
              21.      Upon receipt of the Check, MMFS, by and through its attorneys, demanded
 2
      payment of the interest accrued and attorney’s fees totaling $4,242.59 to date.
 3
              22.      After depositing the Check, MMFS was alerted by its banking institution that
 4
      the Check had been rejected. A copy of the processed return from The Commerce Bank of
 5
      Washington is attached as Exhibit D and made a part of this Complaint.
 6
              23.      On April 5, 2019, MMFS issued a written demand for payment of the Check,
 7
      and repeated its demand for payment of interest accrued on the principal balance and attorney’s
 8
      fees. A copy of MMFS’s April 5, 2019 Written Demand is attached as Exhibit E and made a
 9
      part of this Complaint.
10
                       COUNT I – BREACH OF CONTRACT AGAINST MARSH
11
              24.      MMFS hereby incorporates by reference Paragraphs 1 through 23 above as
12
      though fully set forth herein.
13
              25.      Marsh has failed and neglected to perform the Subcontract in that Marsh has
14
      failed to pay MMFS the Subcontract balance of $91,947.00, interest accrued on the principle
15
      balance, and attorney’s fees.
16
              26.      Marsh has breached the Subcontract, and caused MMFS to sustain contractual
17
      damages constituting the principle balance of $91,947.00, plus interest accrued at the rate of
18
      12% per anum, and attorney’s fees incurred to enforce the Subcontract.
19
              WHEREFORE, as set forth below, MMFS prays for judgment against Marsh in an
20
      amount to be proven at trial.
21
         COUNT II – VIOLATION OF ALASKA’S DISHONORED CHECK STATUTE
22      AS § 09.68.114 AGAINST MARSH, KAKTOVIK, AND KAKTOVIC d/b/a MARSH
23            27.      MMFS hereby incorporates by reference Paragraphs 1 through 23 as though
24    fully set forth herein.
25            28.      Marsh, Kaktovik, and/or Kaktovik d/b/a Marsh, issued or caused the issuance of
26    the Check in the amount of $91,947.00 that was dishonored.


     COMPLAINT FOR BREACH OF CONTRACT AND VIOLATION                CARNEY BADLEY SPELLMAN, P.S.
     OF ALASKA’S DISHONORED CHECK STATUTE – 4                            701 Fifth Avenue, Suite 3600
                                                                           Seattle, WA 98104-7010
     MAC029-0066 5753051                                                        (206) 622-8020
                Case 3:19-cv-00143-JWS Document 1 Filed 05/21/19 Page 4 of 5
 1
              29.      MMFS made a written demand for payment of the Check at least 15 days before
 2
      commencing this action sent via first class mail to the address reflected on the Check advising
 3
      Kaktovik as the issuer that the Check had been dishonored and explaining the civil penalties set
 4
      forth in AS §09.68.114. A copy of the Written Demand is attached as Exhibit E.
 5
              30.      Marsh, Kaktovik, and/or Kaktovik d/b/a Marsh failed to tender, before the
 6
      commencement of this action, an amount equal to the Check and statutory penalties.
 7
              WHEREFORE, as set forth below, MMFS prays for judgment against Marsh, Kaktovik,
 8
      and/or Kaktovik d/b/a Marsh, and each of them, under AS § 09.68.115(a) for triple the amount
 9
      of the Check, limited by operation of AS § 09.68.115(a) to a total amount of $92,947.00.
10
                                          PRAYER FOR RELIEF
11
              WHEREFORE, MMFS prays for the following relief:
12
              1.       Judgment for MMFS and against Defendants for contractual damages sustained
13
      as a result of Marsh’s breach of the Subcontract in an amount to be proven at trial but not less
14
      than $91,947.00;
15
              2.       Judgment for prejudgment interest at the rate of 12% per anum;
16
              3.       Judgment for MMFS’ attorney’s fees and costs pursuant to the Subcontract;
17
              4.       Damages under AS § 09.68.115(a) in the amount of $92,947.00; and
18
              5.       Such other relief as the Court deems just and equitable.
19
              DATED this 17th day of May, 2019.
20
                                                     s/Christopher A. Wright
21
                                                     Christopher A. Wright, ABA No. 1301001
22                                                   CARNEY BADLEY SPELLMAN, P.S.
                                                     701 Fifth Avenue, Suite 3600
23                                                   Seattle, WA 98104
                                                     Phone: (206) 622-8020
24                                                   Facsimile: (206) 467-8215
                                                     Attorneys for Plaintiff MacDonald Miller
25
                                                     Facility Solutions, Inc.
26


     COMPLAINT FOR BREACH OF CONTRACT AND VIOLATION                 CARNEY BADLEY SPELLMAN, P.S.
     OF ALASKA’S DISHONORED CHECK STATUTE – 5                              701 Fifth Avenue, Suite 3600
                                                                             Seattle, WA 98104-7010
     MAC029-0066 5753051                                                          (206) 622-8020
                Case 3:19-cv-00143-JWS Document 1 Filed 05/21/19 Page 5 of 5
